DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/22 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6,14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 6 it is unclear how the hooks “adapt to different shapes and sizes of strut ledges, and strut widths” as no means of adapting or changing the hooks to accommodate different shapes and sizes of strut ledges and strut widths is disclosed. The scope if claim 14 is unclear, in particular it is unclear if the pipe clamp is meant to be claimed in combination with the structural member assembly, or if the pipe clamp is meant to be a part of the intended use of the structural member assembly, which is given patentable weight in that the device must merely be capable of performing the intended use. In claims 15,16 and 18 there is no antecedent basis for the term “the structural member”. It appears this should read “the strut”. The scope of claims 17 and 18 is unclear. Claims 17 and 18 recite “A U-shaped clamp as in claim 16”, however claim 16 is drawn to “A structural member assembly for springing attachment to a pipe clamp” and makes no mention of a U-shaped clamp. It appears that claims 17 and 18 should begin with “A structural member assembly of claim 16”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Korczak et al(US7090174).
[claim 1] Korczak teaches a U-shaped clamp(552) to attach a pipe to a structural member(12) comprising a bottom portion(top in figure 13), a first side(left side in figure 13) having at least one first wing(556) connected to the bottom portion, a second side(right side in figure 13) having at least one second wing(556) connected to the bottom portion thereby forming a U-shaped structure with the first and second sides(as seen in figure 13) and at least one hook(angled end of 552, unlabeled in figure 13, corresponding to 40 in figure 2) at the end of each wing opposite to the bottom portion, wherein the at least one first and second hook snaps into a strut ledge(18,20) of the structural member when in an engaged position, wherein the hook is bent at an angle to the wing such that an end of the hook engages the strut ledge(fig 2). Korczak however does not teach how the hook member is formed, specifically that it is cut from the wing. It would have been obvious to one of ordinary skill in the art as of the effective filing date to make the clamp and hook member by any known methods, such as cutting or stamping, as a matter of obvious design choice, as this would merely be using known methods to produce the device.  
[claim 2,15] wherein each hook includes a taper(angled front edge) wherein upon insertion each taper engages the strut ledge of the structural member, causing the wings to spring inwardly when in the engaged position. 
[claim 3,16] wherein each hook includes a back angle(receiving 20 in figure 2) at an end of the hook opposite the taper wherein each back angle upon insertion engages a lip at an end of the rolled edge of the structural member. 
[claim 4,17] wherein the back angle is curved. 
[claim 5,18] wherein the wings snap away from each other when the back angle slides past the lip to engage the back angle and engage the U-shaped clamp into the structural member. 
[claim 6] wherein the back angles on the hooks adapt to different shapes and sizes of strut ledges and strut widths, by flexing. 
[claim 7] wherein the bottom portion has an angled shape as seen in figure 13. 
[claim 8] further including barbs(unlabeled in figure 13, corresponding to 74a in figure 8) on the bottom portion to spring during insertion and spring back when engaged. 
[claim 9] wherein the barbs adjust to different diameter and shaped pipes(C6 L42-45).
[claim 10] further including a driver prong(unlabeled in figure 13, corresponding to 78b in figure 8) on the bottom portion to assist in snapping the at least one wing into the slot, and capable of being contacted by a driver tool. 
[claim 11] further including a removal tab(unlabeled in figure 13 corresponding to 50 in figure 8) on the wing such that a removal tool can engage the removal tab to disengage the back angle from the strut ledge of the structural member to release the wings from the rolled edge. 
[claim 12] Korczak teaches a U-shaped clamp as detailed above, however Korczak does not teach a gusset on the at least one wing on the pipe clamp shown in figures 12 and 13. Korczak teaches another pipe clamp as seen in figure 8, which comprises a gusseted flap of metal at the wings(C8 L53-54). Gussets being a well known means for providing reinforcement. It would have been obvious to one of ordinary skill in the art to use a gusset on the at least one wing of the embodiment seen in figure 13, as this would provide reinforcement to the wing as is known in the art and taught by Korczak. 
[claim 13] wherein the structural member is a strut(12) comprising a bottom portion(14), a first side(16) connected to the bottom portion, a second side(other 16) connected to the bottom portion forming a U-shaped structure with the first and second sides, wherein the first and second sides each have a strut ledge(18,20) at an end opposite the bottom portion. 
[claim 14] Korczak teaches a structural member assembly for springing attachment to a pipe clamp(552), comprising a strut(12) having a strut ledge(18,20) at each end of the strut, a first side(16) connected to the bottom portion, a second side(other 16) connected to the bottom portion, thereby forming a U-shaped structure with the first and second sides(fig 2), the pipe clamp comprising a pipe clamp bottom portion(top in figure 13), a first side(left side in figure 13) having a first wing(556) connected to the bottom portion, a second side(right side in figure 13) having a second wing(556) connected to the bottom portion and at least one hook(angled end of 552, unlabeled in figure 13, corresponding to 40 in figure 2) at the end of each wing opposite to the bottom portion, wherein the at least one first and second hook snaps into a strut ledge(18,20) of the structural member when in an engaged position, wherein the hook is bent at an angle to the wing such that an end of the hook engages the strut ledge(fig 2). Korczak however does not teach how the hook member is formed, specifically that it is cut from the wing. It would have been obvious to one of ordinary skill in the art as of the effective filing date to make the clamp and hook member by any known methods, such as cutting or stamping, as a matter of obvious design choice, as this would merely be using known methods to produce the device.  

Response to Arguments
Applicant's arguments filed 9/1/22 have been fully considered but they are not persuasive. With regards to the 112 rejection of claim 6, Applicant references paragraph 30 of the present disclosure as supporting a wide amount of variation of shapes in the strut lip. The examiner agrees that the specification teaches that the strut lips can have different shapes, however the rejection is directed to the limitation that “the back angles of the hooks adapt to different shapes and sizes of strut ledges, and strut widths” and no means or method of adapting the hooks has been disclosed. Applicant further argues that the back angle can be selected and designed to engage the various strut ledges or strut widths. Again this is different than the limitations in claim 6 which stats that “the back angles of the hooks adapt to different shapes and sizes of strut ledges, and strut widths”. There is no disclosure of a back angle that can adapt, or has a means to adapt to different shapes and sizes of strut ledges and strut widths as claimed. 
With regards to claim 13, Applicant argues that structural relationship between the U-shaped clamp and the structural member, is as recited in claim 1. In particular “a U-shaped clamp to attach a pipe to a structural member”. As such claims 1-13 are being interpreted as being drawn to the U-shaped clamp, with the structural member being a part of the intended use of the clamp, which is given patentable weight in that the device must merely be capable of performing the intended use. 
With regards to the 103 rejection of claims 1,3 and 16 in view of Korczak et al(US7090174) applicant argues that Korczak does not teach a hook cut from and wing and bent at an angle “such that an end of the hook engages the strut ledge”(remarks 9/1/22 page 8). First as detailed above, the strut and strut ledge are a part of the intended use of the device, as such the device must merely be capable of performing the intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Further in Korczak figure 2, the hook(40) is shown as being bent with the end of the hook engaging a strut ledge(20). With regards to claim 12, the rejection was not proposing a modification of adding stop arms to the wings as suggested by Applicant, rather the rejection is based on providing a strengthening gusset to the at least one wing as detailed above. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632